DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
Continued Examination 
The Patent Trial and Appeal Board decision in this application has res judicata, claim preclusion, effect and is the “law of the case” and is thus controlling in this application and any subsequent, related application. 

Response to Amendment
Claims 1-71, 87 and 92 have been canceled.  Claims 72-74, 77-78, 80-81, 83-84, 86, 89, 91 and 94 have been amended. Claims 72-86, 88-91 and 93-94 are pending. 

Moving the case forward
Clearly define the feature of “MIH_Switch Request message” with details of specific fields described in Figures 3, 4 & 6 in the claims.
(see nonfinal office action, mailed 12/10/2020, paragraph 8, page 4) It appears that, the inventors have extended the prior art feature of “MIH_Switch message”, in 802.21 standards. This new feature of “MIH_Switch Request message” with details of specific fields described in Figures 3, 4 & 6; is not defined in the claims.
The current claims are obvious over the prior art feature of “MIH_Switch message”, in industry standards.

Response to Arguments
Summary of the applicant’s main argument, on pages 10-13, regarding art rejection:
Ovadia, in the context of 802.16 WIMAX, Ovadia provides processes for a fast handover HO. Ovadia, para. 37. To provide a fast HO, the context information for the current connection between the mobile subscriber and serving BS is forwarded to a target BS to pre-provision service for the fast HO to the target BS. Ovadia addresses the problems associated with a fast WIMAX handover, it does not teach media independent handovers MIH, so there would be no motivation to add MIH handovers to the WiMAX fast handover teachings of Ovadia.
Response: media independent handovers MIH, are fast handovers. Media independent handovers MIH, is an industry standard, developed to enable fast handovers. 



Response: the invention also utilizes a similar technology. Media independent handovers MIH, are fast handovers. Media independent handovers MIH, is an industry standard, developed to enable fast handovers.

Ovadia describes an advertisement message, Ovadia does not disclose or suggest the claim 72 “receiving, by a mobile node and from a network node of a first access network, a media independent handover request message including a handover command, a target access network list, and an execution delay value, wherein the target access network list comprises information about a plurality of access networks for a handover, wherein the handover command instructs the mobile node to select, from the target access network list, a new access 
Response: the invention also utilizes a similar technology. Media independent handovers MIH, are fast handovers. Media independent handovers MIH, is an industry standard, developed to enable fast handovers.

Dutta describes a media independent command service MICS including a media independent switch command. Dutta does not disclose or suggest a media independent handover request message including (1) a handover command, (2) a target access network list, (3) an execution delay value, (4) a network type and an identifier for an access network of the target network access list, and (5) a link action list. Dutta does not disclose or suggest the claim “receiving, by a mobile node and from a network node of a first access network, a media independent handover request message including a handover command, a target access network list, and an execution delay value, wherein the target access network list comprises information about a plurality of access networks for a handover, wherein the handover command instructs the mobile node to select, from the target access network list, a new access network for the handover, wherein the execution delay value indicates a delay for execution of the handover to the new access network, and wherein the media independent handover request message further comprises a network type and an identifier for a respective one of the plurality of access networks of the target network access list, and a link action list.”
Response: the invention also utilizes a similar technology. Media independent handovers MIH, are fast handovers. Media independent handovers MIH, is an industry standard, developed to enable fast handovers.

Ovadia and Dutta, either alone or in combination, fail to teach or suggest each and every feature of independent claims 72, 77, 84, and 91, including “receiving, by a mobile node and from a network node of a first access network, a handover command and an access network list, the access network list comprising information about a plurality of access networks, and the handover command instructing the mobile node to select a new access network for a handover, the handover command including a network type, an identifier, and a link action list.”
Response: the invention also utilizes a similar technology. Media independent handovers MIH, are fast handovers. Media independent handovers MIH, is an industry standard, developed to enable fast handovers.
Furthermore, the above feature, is not in the amended claims; this feature was in a previous version of the claim. 

The mapping of the references, to the amended claim features, is provided below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 77-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 77 recites the limitation "the execution delay value" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 84, first two lines, states: “An apparatus, comprising: determine that a handover of a mobile node from a first access network is required”. There appears to be missing element(s). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 72-86, 88-91 and 93-94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ovadia (US 20060111111 A1), in view of Dutta (US 20060276192 A1) and Harris (US 20080026756 A1).

Examiner note: the motivation to combine references, for all dependent claims, is the same as the parent claims. Compact notation has been utilized, in the dependent claims, wherein when a feature, is attributed to a secondary reference, the primary reference, does not explicitly disclose that feature.

Claim 72. Ovadia teaches a method, comprising: receiving, by a mobile node ([0039] the MSS) and from a network node of a first access network, a media independent handover request message including a handover command, a target access network list, and an execution delay value, wherein the target access network list, comprises information about a plurality of access networks for a handover ([0039] a serving BS may initiate scanning activities by sending a NBR_ADV Neighbor Advertisement message to the MSS. The message informs the MSS of a number of local neighbors from which it might obtain better service) ([0039] the neighbor BSs identified in the MOB-NBR-ADV message), wherein the handover command instructs the mobile node to select, from the target access network list, a new access network for the handover ([0039] The message informs the MSS of a number of local neighbors from which it might obtain better service. Examiner note: the Base Station BS indicating to a mobile node MSS that, there are a number of local neighbors from which it might obtain better service - is the instruction to select a new access network for a handover), wherein the execution delay value indicates a delay for execution of the handover to the new access network, and wherein the media independent handover request message further comprises a network type (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks) and an identifier for a respective one of the plurality of access networks of the target network access list ([0039] the neighbor BSs identified in the message), and a link action list; selecting, by the mobile node ([0039] the MSS) and in response to receiving the media independent handover request message including the handover ([0039] the MSS scans the neighbor BSs identified in the MOB-NBR-ADV message) command, a second access network to perform the handover, wherein the second access network is selected, by the mobile node rather than the network node, from the target access network list ([0040] hand-over begins with a decision for an MSS to hand-over its air interface, service flow, and network attachment from a serving BS to a target BS. The decision may originate at the MSS. Typically, the HO decision will be made based on service criteria, e.g., which BS will provide the best air-interface to the MSS, and BS bandwidth availability considerations); and performing, by the mobile node, the handover from the first access network to the second access network ([0041] the decision is made by an MSS in view of the foregoing scanning operations. In response to a most recent set of measurements obtained in either block 300 or 304, the MSS compares the measured CINR and/or RSSI for the serving BS with other nearby, neighbor, BSs to determine if a hand-over process is warranted. If so, as depicted by a decision block 306, the process proceeds to a block 308 in which the HO process is initiated. Also see Figure 3, block 308 Initiate HO process; Send MOB_MSSHO-REQ message to serving BS).



However, Dutta discloses a media independent handover, a handover command (as explicitly mapped to the invention’s disclosure) ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links, to configure new links and to switch between available links) and a link action list ([0012] MIH Configure and MIH Switch. The commands instruct an MIH device to configure new links and to switch between available links. [0060] when receiving the Handoff message though MIH, it should move to a normal state of transmission. When forcing a hard handoff from CDMA to WiFi The mobile Handset should be able to support the SUBSCRIBE/NOTIFY mechanism);

(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Dutta with Ovadia, the motivation is to provide seamless handoff to a mobile user using a phone capable of operating in both a WiFi or WIMAX 

Ovadia in view of Dutta do not explicitly disclose, (as explicitly mapped to the invention’s disclosure); execution delay value, the execution delay value indicates a delay for execution of the handover.

However, Harris discloses execution delay value, and the execution delay value indicates a delay for execution of the handover (Claim 11: transferring comprises transferring a Media Independent Handover Command Service indicating a length of a delay before executing a handover. Claim 15: processor is configured to transfer, by the layer at least as high as Layer 3 to the cell reselection decision function, a MIH_Handover_Init primitive indicating an immediate or a delayed execution of a handover. Claim 23: processor is configured to transfer information comprising an indication of a future time by transferring a Media Independent Handover Command Service indicating a length of a delay before executing a handover).

(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Harris with Ovadia in view of Dutta, the motivation is to e.g. selectively timing a cell reselection, such that an impact of a cell reselection on an application being executed by the Mobile Station is minimized (e.g. see Abstract of Harris); also see Harris paragraphs [0003] - [0006]:


Therefore, the combination of Harris with Ovadia in view of Dutta, discloses the combination of the above features.

Claim 73. Ovadia in view of Dutta and Harris teach the method of claim 72, and (In Ovadia) the target access network list comprises a prioritized list of access networks, and wherein the mobile node selects the second access network based on determining that the second access network is a highest priority access network, from the target access network list, that fulfils predefined criteria (e.g. [0040] the HO decision will be made based on service criteria, e.g., which BS will provide the best air-interface to the MSS). 

Claim 74. Ovadia in view of Dutta and Harris teach the method of claim 72, and (In Ovadia, unless otherwise noted) the target access network list ([0039] the neighbor BSs identified in the MOB-NBR-ADV message) is received after receipt of the handover command ([0012] MIH Poll, MIH Scan. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links. In Dutta), and the handover command 
Motivation to combine the references, is the same as the parent claim. Compact notation has been utilized, above, wherein when a feature, is attributed to a secondary reference, the primary reference, does not explicitly disclose that feature.
  
Claim 75. Ovadia in view of Dutta and Harris teach the method of claim 72, and the handover command ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links, to configure new links and to switch between available links. In Dutta) comprises a layer two message for handover signaling or the handover command ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands is carried in layer three transportation ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links, to configure new links and to switch between available links. In Dutta). 

Claim 76. Ovadia in view of Dutta and Harris teach the method of claim 72, and (In Ovadia, unless otherwise noted) the network type comprises a respective network type for each of one or more of the plurality of access networks (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks), and the identifier comprises a respective identifier for each of the one or more of the plurality of access networks ([0039] the neighbor BSs identified in the message), and the link action list specifies a suggested action during a handover to each of the one or more of the plurality of access networks ([0012] MIH Configure and MIH Switch. The commands instruct an MIH device to configure new links and to switch between available links. [0060] Mobile Handset supports MIH to interact with two radio layers, Layer 1 and Layer 2. When receiving the Handoff message though MIH, it should move to a normal state of transmission. When forcing a 
Motivation to combine the references, is the same as the parent claim. Compact notation has been utilized, above, wherein when a feature, is attributed to a secondary reference, the primary reference, does not explicitly disclose that feature.

Claim 77. Ovadia teaches an apparatus ([0039] the MSS), comprising: a receiver configured to receive, from a network node of a first access network, a media independent handover request message including a handover command, a target access network list, wherein the target access network list comprises information about a plurality of access networks for a handover ([0039] a serving BS may initiate scanning activities by sending a NBR_ADV Neighbor Advertisement message to the MSS. The message informs the MSS of a number of local neighbors from which it might obtain better service) ([0039] the neighbor BSs identified in the MOB-NBR-ADV message), wherein the handover command instructs the apparatus to select, from the target access network list, a new access network for the handover ([0039] The message informs the MSS of a number of local neighbors from which it might obtain better service. Examiner note: the Base Station BS indicating to a mobile node MSS that, there are a number of local neighbors from which it might obtain better service - is the instruction to select a new access network for a handover), wherein the execution delay value indicates a delay for execution of the handover to the new access network, and wherein the media independent handover request message further comprises the handover command including a network type (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks) and an identifier for a respective one of the plurality of link action list; a selector configured to select, in response to receiving the media independent handover request message including the handover command, a second access network to perform the handover, wherein the second access network is selected, by the selector rather than the network node, from the target access network list ([0040] hand-over begins with a decision for an MSS to hand-over its air interface, service flow, and network attachment from a serving BS to a target BS. The decision may originate at the MSS. Typically, the HO decision will be made based on service criteria, e.g., which BS will provide the best air-interface to the MSS, and BS bandwidth availability considerations); and a performer configured to perform the handover from the first access network to the second access network ([0041] the decision is made by an MSS in view of the foregoing scanning operations. In response to a most recent set of measurements obtained in either block 300 or 304, the MSS compares the measured CINR and/or RSSI for the serving BS with other nearby, neighbor, BSs to determine if a hand-over process is warranted. If so, as depicted by a decision block 306, the process proceeds to a block 308 in which the HO process is initiated. Also see Figure 3, block 308 Initiate HO process; Send MOB_MSSHO-REQ message to serving BS).  

Ovadia does not explicitly disclose, the underlined features, above, (as explicitly mapped to the invention’s disclosure); namely, a media independent handover, a handover command, execution delay value, the execution delay value indicates a delay for execution of the handover and a link action list.



(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Dutta with Ovadia, the motivation is to provide seamless handoff to a mobile user using a phone capable of operating in both a WiFi or WIMAX network and a CDMA or GSM network, as the user moves across such heterogeneous access networks in both the Internet Protocol IP and non-IP domains.



However, Harris discloses execution delay value, and the execution delay value indicates a delay for execution of the handover (Claim 11: transferring comprises transferring a Media Independent Handover Command Service indicating a length of a delay before executing a handover. Claim 15: processor is configured to transfer, by the layer at least as high as Layer 3 to the cell reselection decision function, a MIH_Handover_Init primitive indicating an immediate or a delayed execution of a handover. Claim 23: processor is configured to transfer information comprising an indication of a future time by transferring a Media Independent Handover Command Service indicating a length of a delay before executing a handover).

(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Harris with Ovadia in view of Dutta, the motivation is to e.g. selectively timing a cell reselection, such that an impact of a cell reselection on an application being executed by the Mobile Station is minimized (e.g. see Abstract of Harris); also see Harris paragraphs [0003] - [0006]:
[0003] as a mobile station MS operates in a wireless communication system, the MS may experience deterioration in radio frequency RF signal conditions or congestion conditions with respect to the communication services provided to the MS by a source base station of a wireless infrastructure. As a result, the MS may decide to perform a cell reselection. During cell 

Therefore, the combination of Harris with Ovadia in view of Dutta, discloses the combination of the above features.

Claim 78. Ovadia in view of Dutta and Harris teach the apparatus of claim 77, and (In Ovadia) the target access network list comprises information associated with services that the second access network is capable of supporting ([0039] the message informs the MSS of a number of local neighbors from which it might obtain better service). 

Claim 79. Ovadia in view of Dutta and Harris teach the apparatus of claim 77, and (In Ovadia, unless otherwise noted) the network type comprises a respective network type for each of one or more of the plurality of access networks (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks), and the identifier comprises a respective identifier for each of the one or more of the plurality of access networks ([0039] the neighbor BSs identified in the message), and the link action list specifies a suggested action during a handover to each of the one or more of the plurality of access networks ([0012] MIH Configure and MIH Switch. The commands instruct an MIH device to configure new links and to switch between available links. [0060] Mobile Handset supports MIH to interact with two radio layers, Layer 1 and Layer 2. When receiving the Handoff message though MIH, it should move to a normal state of transmission. When forcing a 
Motivation to combine the references, is the same as the parent claim. Compact notation has been utilized, above, wherein when a feature, is attributed to a secondary reference, the primary reference, does not explicitly disclose that feature.

Claim 80. Ovadia in view of Dutta and Harris teach the apparatus of claim 77, and (In Ovadia)  there are multiple instances of the target access network list, each instance being for a distinct target access network list type (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks). 

Claim 81. Ovadia in view of Dutta and Harris teach the apparatus of claim 77, and (In Ovadia) the target access network list comprises a prioritized list of access networks and wherein the apparatus selects the second access network based on determining that the second access network is a highest priority access network, from the target access network list, that fulfils predefined criteria (e.g. [0040] the HO decision will be made based on service criteria, e.g., which BS will provide the best air-interface to the MSS). 

Claim 82. Ovadia in view of Dutta and Harris teach the apparatus of claim 77, and (In Ovadia) the performer is configured to perform the handover after connection to the second access network is established (e.g. [0071] MSS 230 then sends a RNG_REQ ranging message 422 to target BS 208, which returns an RNG_RSP ranging response message 424 to complete the ranging operation, whereupon service is resumed for MSS 230). 

Claim 83. Ovadia in view of Dutta and Harris teach the apparatus of claim 77, (In Ovadia, unless otherwise noted) the receiver ([0041] the decision is made by an MSS in view of the foregoing scanning operations) is configured to receive the target access network list ([0039] the neighbor BSs identified in the MOB-NBR-ADV message) after receipt of the handover command ([0012] MIH Poll, MIH Scan. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links. In Dutta), and the handover command comprises a delay condition informing the apparatus to wait for another message comprising the target access network list (Examiner note: the Mobile would need to transmit the information, in MIH Poll and MIH Scan, back to the base station; before the base station may issue the access network list).
Motivation to combine the references, is the same as the parent claim. Compact notation has been utilized, above, wherein when a feature, is attributed to a secondary reference, the primary reference, does not explicitly disclose that feature.

Claim 84. Ovadia teaches an apparatus, comprising: determine that a handover of a mobile node from a first access network is required ([0039] the message informs the MSS of a number of local neighbors from which it might obtain better service. Examiner note: the Base Station BS indicating to a mobile node MSS that, there are a number of local neighbors from which it might obtain better service - is the instruction to select a new access network for a handover); and a transmitter configured to transmit, to the mobile node ([0039] the MSS), a media independent handover request message including a handover command, a target access execution delay value, wherein the target access network list comprises information about a plurality of access networks ([0039] a serving BS may initiate scanning activities by sending a NBR_ADV Neighbor Advertisement message to the MSS. The message informs the MSS of a number of local neighbors from which it might obtain better service) ([0039] the neighbor BSs identified in the MOB-NBR-ADV message), wherein the handover command instructs the mobile node to select, from the target access network list, a new access network for the handover ([0039] The message informs the MSS of a number of local neighbors from which it might obtain better service. Examiner note: the Base Station BS indicating to a mobile node MSS that, there are a number of local neighbors from which it might obtain better service - is the instruction to select a new access network for a handover), wherein the execution delay value indicates a delay for execution of the handover to the new access network, wherein the media independent handover request message further comprises a network type (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks) and an identifier for a respective one of the plurality of access networks of the target network access list ([0039] the neighbor BSs identified in the message), and a link action list, wherein the transmission of the target access network list enables the mobile node to select, a second access network to perform the handover ([0039] the MSS scans the neighbor BSs identified in the MOB-NBR-ADV message), wherein the second access network selected, by the mobile node rather than the apparatus, from the target access network list ([0040] hand-over begins with a decision for an MSS to hand-over its air interface, service flow, and network attachment from a serving BS to a target BS. The decision may originate at the MSS. Typically, the HO decision will be made based on service criteria, e.g., which BS will provide the best air-interface to the MSS, and BS 

Ovadia does not explicitly disclose, the underlined features, above, (as explicitly mapped to the invention’s disclosure); namely, a media independent handover, a handover command, execution delay value, the execution delay value indicates a delay for execution of the handover and a link action list.

However, Dutta discloses a media independent handover, a handover command (as explicitly mapped to the invention’s disclosure) ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to 

(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Dutta with Ovadia, the motivation is to provide seamless handoff to a mobile user using a phone capable of operating in both a WiFi or WIMAX network and a CDMA or GSM network, as the user moves across such heterogeneous access networks in both the Internet Protocol IP and non-IP domains.

Ovadia in view of Dutta do not explicitly disclose, (as explicitly mapped to the invention’s disclosure); execution delay value, the execution delay value indicates a delay for execution of the handover.

However, Harris discloses execution delay value, and the execution delay value indicates a delay for execution of the handover (Claim 11: transferring comprises transferring a Media Independent Handover Command Service indicating a length of a delay before executing a handover. Claim 15: processor is configured to transfer, by the layer at least as high as Layer 3 to the cell reselection decision function, a MIH_Handover_Init primitive indicating an 

(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Harris with Ovadia in view of Dutta, the motivation is to e.g. selectively timing a cell reselection, such that an impact of a cell reselection on an application being executed by the Mobile Station is minimized (e.g. see Abstract of Harris); also see Harris paragraphs [0003] - [0006]:
[0003] as a mobile station MS operates in a wireless communication system, the MS may experience deterioration in radio frequency RF signal conditions or congestion conditions with respect to the communication services provided to the MS by a source base station of a wireless infrastructure. As a result, the MS may decide to perform a cell reselection. During cell reselection, the MS decides to abandon the source cell, that is, the cell serviced by the source base station, and to move to a neighboring, or target, cell, such as a cell serviced by a target base station. [0004] Cell reselections can have a negative impact on application performance and can cause a degradation in user experience. For example, in a break before make handover, there is a period of time when no data is being sent to the MS. By way of another example, in the course of a cell reselection procedure, a significant period of time may elapse after the MS establishes a communication link with a target base station and before a data node detects that the MS has performed a cell reselection. In the meanwhile, the data node may continue sending data packets to the source base station, and via the source base station, to the MS, 

Therefore, the combination of Harris with Ovadia in view of Dutta, discloses the combination of the above features.

Claim 85. Ovadia in view of Dutta and Harris teach the apparatus of claim 84, and (In Ovadia, unless otherwise noted) the handover command is transmitted ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of prior to or after detection, by the mobile node, of a need to make a handover to the new access network ([0038] Cell selection refers to the process of an MSS scanning and/or ranging one or more BSs in order to determine suitability, along with other performance considerations, for network connection or hand-over. The MSS may incorporate information acquired from a MOB_NBR-ADV mobile neighbor advertisement message to give insight into the available neighboring BSs for cell selection consideration). 

Claim 86. Ovadia in view of Dutta and Harris teach the apparatus of claim 84, and (In Ovadia) the target access network list comprises an access network list type and other information associated with the target access network list ([0039] the message informs the MSS of a number of local neighbors from which it might obtain better service). 

Claim 88. Ovadia in view of Dutta and Harris teach the apparatus of claim 84, and the handover command ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and comprises a layer two message for handover signaling or the handover command ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links, to configure new links and to switch between available links. In Dutta) is carried in layer three transportation ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links, to configure new links and to switch between available links. In Dutta). 

the apparatus of claim 84, and (In Ovadia) the target access network list comprises information associated with services that the new access network is capable of supporting ([0039] the message informs the MSS of a number of local neighbors from which it might obtain better service). 

Claim 90. Ovadia in view of Dutta and Harris teach the apparatus of claim 84, and (In Ovadia, unless otherwise noted) the network type comprises a respective network type for each of one or more of the plurality of access networks (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks), and the identifier comprises a respective identifier for each of the one or more of the plurality of access networks ([0039] the neighbor BSs identified in the message), and the link action list specifies a suggested action during a handover to each of the one or more of the plurality of access networks ([0012] MIH Configure and MIH Switch. The commands instruct an MIH device to configure new links and to switch between available links. [0060] Mobile Handset supports MIH to interact with two radio layers, Layer 1 and Layer 2. When receiving the Handoff message though MIH, it should move to a normal state of transmission. When forcing a hard handoff from CDMA to WiFi The mobile Handset should be able to support the SUBSCRIBE/NOTIFY mechanism required by the MIES. In Dutta).  
Motivation to combine the references, is the same as the parent claim. Compact notation has been utilized, above, wherein when a feature, is attributed to a secondary reference, the primary reference, does not explicitly disclose that feature.

media independent handover request message including a handover command, a target access network list, and an execution delay value, wherein the target access network list comprises information about a plurality of access networks for a handover ([0039] a serving BS may initiate scanning activities by sending a NBR_ADV Neighbor Advertisement message to the MSS. The message informs the MSS of a number of local neighbors from which it might obtain better service) ([0039] the neighbor BSs identified in the MOB-NBR-ADV message), wherein the handover command instructs the mobile node to select a new access network for the handover ([0039] The message informs the MSS of a number of local neighbors from which it might obtain better service. Examiner note: the Base Station BS indicating to a mobile node MSS that, there are a number of local neighbors from which it might obtain better service - is the instruction to select a new access network for a handover), wherein the execution delay value indicates a delay for execution of the handover to the new access network, and wherein the media independent handover request message further comprises a network type and an identifier for a respective one of the plurality of access networks of the target network access list, and a link action list, wherein the transmission of the target access network list enables the mobile node to select, a second access network to perform the handover ([0039] the MSS scans 

Ovadia does not explicitly disclose, the underlined features, above, (as explicitly mapped to the invention’s disclosure); namely, a media independent handover, a handover command, execution delay value, the execution delay value indicates a delay for execution of the handover and a link action list.

However, Dutta discloses a media independent handover, a handover command (as explicitly mapped to the invention’s disclosure) ([0012] Media Independent Command Service 

(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Dutta with Ovadia, the motivation is to provide seamless handoff to a mobile user using a phone capable of operating in both a WiFi or WIMAX network and a CDMA or GSM network, as the user moves across such heterogeneous access networks in both the Internet Protocol IP and non-IP domains.

Ovadia in view of Dutta do not explicitly disclose, (as explicitly mapped to the invention’s disclosure); execution delay value, the execution delay value indicates a delay for execution of the handover.



(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Harris with Ovadia in view of Dutta, the motivation is to e.g. selectively timing a cell reselection, such that an impact of a cell reselection on an application being executed by the Mobile Station is minimized (e.g. see Abstract of Harris); also see Harris paragraphs [0003] - [0006]:
[0003] as a mobile station MS operates in a wireless communication system, the MS may experience deterioration in radio frequency RF signal conditions or congestion conditions with respect to the communication services provided to the MS by a source base station of a wireless infrastructure. As a result, the MS may decide to perform a cell reselection. During cell reselection, the MS decides to abandon the source cell, that is, the cell serviced by the source base station, and to move to a neighboring, or target, cell, such as a cell serviced by a target base station. [0004] Cell reselections can have a negative impact on application performance and can cause a degradation in user experience. For example, in a break before make handover, 



Claim 93. Ovadia in view of Dutta and Harris teach the method of claim 91, and (In Ovadia, unless otherwise noted) the network type comprises a respective network type for each of one or more of the plurality of access networks (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks), and the identifier comprises a respective identifier for each of the one or more of the plurality of access networks ([0039] the neighbor BSs identified in the message), and the link action list specifies a suggested action during a handover to each of the one or more of the plurality of access networks ([0012] MIH Configure and MIH Switch. The commands instruct an MIH device to configure new links and to switch between available links. [0060] Mobile Handset supports MIH to interact with two radio layers, Layer 1 and Layer 2. When receiving the Handoff message though MIH, it should move to a normal state of transmission. When forcing a hard handoff from CDMA to WiFi The mobile Handset should be able to support the SUBSCRIBE/NOTIFY mechanism required by the MIES. In Dutta).  
Motivation to combine the references, is the same as the parent claim. Compact notation has been utilized, above, wherein when a feature, is attributed to a secondary reference, the primary reference, does not explicitly disclose that feature.

Claim 94. Ovadia in view of Dutta and Harris teach the method of claim 91, and (In Ovadia) there are multiple instances of the target access network list, each instance being for a distinct access network list type (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks).

Conclusion
The prior art made of record and is considered pertinent to the patentability of the applicant's claims:
Faccin (US 20060274699 A1)
ABSTRACT: A mechanism or technique is provided for a MIHF to discover the events and the type of information (for the information service) available in another MIHF to be able to subscribe to such events. The mechanism allows one instance of the MIHF to publish (push model) the event it supports and therefore capable to report to another instance of the MIHF (e.g. the first being in the terminal and the second one in the network). Also, the mechanism allows one instance of the MIHF to request (pull model) whether a specific event is supported by another instance of the MIHF (e.g. the first being in the network and the second one in the terminal), or to request the whole list of events supported. In particular, the mechanism includes a method for one media independent handoff function (MIHF) to discover events or a type of information available in another MIHF, wherein the method includes allowing the one MIHF to request either whether a specific event, list of events, type of information or some combination thereof is being supported by another MIHF. The method includes allowing the one MIHF to be able to subscribe to the specific event or to receive the list of events or type of information.

Shaheen (US 20060276190 A1)
WTRU then initiates a handoff from a current RAN to a target RAN if the handoff criteria is met by the target RAN. Alternatively, the WTRU may send a measurement report to the current RAN, whereby the current RAN determines whether handoff criteria is met by a selected one of the co-located RANs and initiate a handoff to the selected RAN if the handoff criteria is met.
	Examiner note: As seen above, there are two embodiments; in the first embodiment the WTRU chooses a target RAN; alternatively, in the second embodiment, the current RAN selects the target RAN. 

Cooper (US 20060194582 A1)
ABSTRACT: handover from an active network to a selected one of a plurality of potential other networks. solution concept of implementing a system in which selective handover is possible and in which a list of available other networks provided by an active network can be handled and selection made by a terminal, so that neighbor cell information can be transmitted based on expressed terminal preferences.
Examiner note: As seen above, selection is made by a terminal.

Vikberg (US 20090233601 A1)


ZHONG (US 20080304454 A1) teaches: ([0166] Block 523: The MIH user layer on the STA/UE side initiates the handover by sending a MIH switch command, and the STA/UE performs internal operations to prepare for the handover, for example, switching the power state to the power saving mode. [0185] Block 544: The MIH user layer of the STA/UE receives a MIH switch response to indicate that the link handover is completed. [0241] Block 820: The MIH user layer on the STA/UE side initiates the handover by sending a MIH switch command, and the STA/UE performs internal operations to prepare for the handover, for example, switching the power state to the power saving mode. [0257] Block 842: The network interface of the STA/UE connected to the handover destination sends a MIH switch response to the MIH user layer of the STA/UE, indicating that the link handover is completed). 

Rajkotia (US 20050147068 A1), discloses interworking CDMA2000 networks and wireless local area networks; specifically, transmitting a handoff direction message to a first mobile station communicating with the first base station, the handoff direction message capable of causing the first mobile station to access a selected first access point of the WLAN (see abstract, last four lines).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465